DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–15 is/are pending.
Claim(s) 16–19 is/are canceled.

Allowable Subject Matter
Claim(s) 1–15 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Safont Sempere et al. (US 2014/0272594 A1, hereinafter Sempere).
Sempere discloses a lithium metal electrode (2) comprising a current collector (10, [0033]); a lithium metal layer (4) disposed outside of the current collector (10, [0031]); an electron-insulating protective layer (6, [0037]) disposed outside of the lithium metal layer (4, [0031]); and a lithium ion-isolating layer (8, [0043]) disposed on current collector (10), or on the current collector (10), on an uppermost surface of the lithium metal layer (4), and an the uppermost surface of the electron-insulating protective layer (6, [0031]), wherein the electron- insulating protective layer (6) comprises a non-porous layer transporting lithium ions and having no pores [0031]), and a polymer porous layer disposed outside thereof (FIG. 1, [0053]).

A lithium metal electrode comprising a current collector having a surface irregularity structure; a lithium metal layer disposed outside of the surface irregularity structure except an uppermost surface of the surface irregularity structure in the current collector; and a lithium ion- isolating layer disposed (1) on the uppermost surface of the surface irregularity structure of the current collector, or (2) on the uppermost surface of the surface irregularity structure of the current collector, on an uppermost surface of the lithium metal layer, and an the uppermost surface of the electron-insulating protective layer
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725